Citation Nr: 0728079	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-09 471	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral foot disability. 
 
2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2004 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that declined to reopen the claim of service 
connection for bilateral foot disability, and denied service 
connection for diabetes mellitus.

The record reflects that the veteran was afforded a personal 
hearing in June 2007 before the undersigned Veterans Law 
Judge sitting at Detroit, Michigan.  The transcript is of 
record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he was treated for left and right 
foot symptoms during service diagnosed as tendonitis and 
still has continuing residuals thereof for which service 
connection should be granted.  He presented testimony on 
personal hearing on appeal in June 2007 to the effect that 
both lower legs were casted around the time of service 
discharge, one after the other, and that he left active duty 
wearing a left leg cast that was later removed by VA.  

The appellant also avers that he now has diabetes mellitus 
that is related to medication taken for foot disability.  A 
physician's statement is of record to this effect.  In view 
of such, the Board finds that this issue is inextricably 
intertwined with the claim of service connection for 
bilateral foot disability.  It is therefore deferred for 
adjudication after the development taken and requested herein 
with respect to the claim of service connection for the feet.

Initially, the Board would point out that during the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision which held that in 
the context of a claim to reopen, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice must include an explanation of 1) 
what constitutes new and material evidence to reopen the 
claim as determined by the evidence of record at the time of 
the previous final denial and 2) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that in the context of a 
claim to reopen, the VCAA requires that VA look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to establish service connection that was insufficient in the 
previous denial. See Id.

The record reflects that the RO sent duty-to-assist notice 
letters to the veteran in June 2001 and August 2006, but 
neither advised the veteran of what evidence was required to 
substantiate the claim to reopen service connection for 
bilateral foot disability. See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The case must therefore be remanded in order 
to comply with the statutory requirements of the VCAA and 
applicable law in this regard.

Review of the veteran's service medical records discloses 
that on service entrance examination dated in March 1981, the 
summary of defects noted a pes valgus planus.  The service 
medical records show that the veteran was treated on a number 
of occasions for symptoms affecting both feet, particularly 
toward the end of his tour of duty.  

The appellant filed a claim for service connection for 
stretched ligaments of both feet that was received within 
days of his service separation date in April 1984.  He was 
afforded a VA examination approximately seven weeks later in 
June 1984 and was found to have tendonitis of the plantar 
fascia and Achilles tendonitis, bilaterally, with mild to 
moderate pes planus.  The RO subsequently denied the claim 
for a bilateral foot condition in September 1984 on the basis 
that service medical records did not show evidence of 
treatment for these conditions.

As indicated above, the veteran entered service with a pes 
valgus defect and received treatment for both feet and/or 
ankles during active duty.  He was noted to have additional 
foot disability on VA examination in June 1984.  The record 
reflects, however, that there was no clinical opinion at that 
time as to whether or not foot disability at that time was 
related to service, or whether the veteran's pre-existing 
foot disability was aggravated by active duty.  The record 
contains post service private clinical records dating from 
1984 reflecting continuing treatment for foot problems.  The 
Board is thus of the opinion that a current VA podiatry 
examination is required to ascertain the current status of 
the veteran's feet and to determine whether or not any 
current foot disorder is related to service, to include on 
the basis of aggravation.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran testified on personal hearing in June 2007 that 
he had a cast on his left leg at the time of service 
separation that was removed at the Saginaw, Michigan VA 
facility shortly after discharge from active duty.  He 
related that he had requested  those records but had not been 
successful in obtaining them as of that date.  The 
representative requested that the Board attempt to secure the 
records.  The appellant also stated that he currently 
received treatment at VA for foot disability.  The Board 
observes that the most recent VA outpatient clinical entries 
in the record date to November 4, 2005.  As VA has notice of 
the existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran also testified that he was 
currently being treated by a Dr. Cole, a private physician, 
for his feet.  Any private records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2006), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2006), and any other legal 
precedent are fully complied with 
and satisfied.  The veteran should 
be informed of what is required to 
reopen the claim of service 
connection for bilateral foot 
disability. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The appellant's VA medical 
records dating from 1984, to 
include those that may be on 
microfilm or archived, should be 
requested from the Saginaw, 
Michigan VA medical facility and 
included in the claims folder.  VA 
outpatient clinical records dating 
from November 5, 2005 should also 
be requested and associated with 
the claims folder.

3.  The veteran should be requested 
to provide the names and addresses 
of any and all providers whom he 
has seen for foot disability, to 
include Dr. Cole.  With proper 
authorization, such information 
should be requested and associated 
with the claims folder, if not 
already of record.
4.  The appellant should be 
scheduled for an examination by a 
VA podiatrist to determine whether 
or not he now has bilateral foot 
disability that is related to 
service.  The claims file and a 
copy of this remand must be made 
available to the examiner 
designated to examine the veteran.  
The examiner should indicate 
whether or not the claims folder 
was reviewed.  All indicated tests 
and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated 
to specific diagnoses.  A 
comprehensive clinical history 
should be obtained.  Based on a 
thorough review f the evidence of 
record and a physical examination, 
the examiner should provide 
opinions, with complete rationale, 
as to A) whether it is at least as 
likely as not that the pes valgus 
defect noted at service entrance 
was permanently increased in 
severity by active duty, or whether 
the findings on VA examination in 
June 1984 represented no more than 
the natural progression of the 
disease process and B) whether it 
is at least as likely as not that 
current foot disability is related 
to service, or if such conditions 
are more likely of post service 
onset and unrelated to service.  
The opinions should be set forth in 
detail.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient or deficient, it 
should be returned to the examiner 
for corrective action. See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



